DETAILED ACTION
This communication is in response to the application filed on 9/13/21 in which claims 1-21 were presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chandra (US 2008/0016091 A1; published Jan. 17, 2008).
Regarding claim 1, Chandra discloses [a] computer system comprising: 
a plurality of client devices operated by users collaborating on a project, with each client device configured to remotely access a plurality of web applications via a managed browser to be used by the users collaborating on the project; and (FIG. 1, user client computers are connected to one or more content providers utilizing a web browser (see paragraphs 30-31))
at least one server cooperating with the managed browsers to (FIG. 1, the client computers utilize a highlighting service provided by the highlighting server (see paragraphs 31-32))
receive from the managed browsers data corresponding to actions performed by each user within the web applications, (FIG. 1, the user invokes the highlighter service by prepending the address or URL of the highlighting server to the URL of a web page the user is requesting (see paragraph 31); the user has a variety of tools for highlighting text and objects of the web page, e.g., a highlighter tool panel appears in the web browser and provides the user with a selection of controls enabling various features and functions of the service; the highlighted object is stored along with any annotations or comments the user has added, as well as a date and time of the highlight; the highlighted object and its associated data are stored in a manner to be associated with the user who generated the highlight; the user can configure the settings of the service to display only the highlights of a particular group of users (see paragraph 32)) 
generate notifications based on the actions performed by the users within the web applications, with the notifications being generated independent from the web applications, and (the highlighting service allows the user to recall and view highlights from previous highlighting sessions or to display highlights by a particular user or group 
cause the managed browsers to display the notifications (if a document has been previously highlighted (by the requesting user or another user), the highlighter service modifies the original document by inserting the necessary object reference to ensure that the highlights are displayed with the document is rendered by the user’s web browser application (see paragraph 39)).
Claims 13, 17, and 21 are apparatus and method claims corresponding to claim 1 and are similarly rejected.

Regarding claim 2, Chandra discloses the invention of claim 1 as discussed above. Chandra further discloses wherein the notifications comprise graphical overlays displayed over the web applications (the modifications to the document made by the intermediate server in near real time including overlaying an object on the document (see paragraph 29)).
Claims 14 and 18 are apparatus and method claims corresponding to claim 2 and are similarly rejected.

wherein the notifications are provided on project web pages (the web page document is modified to include the highlighting (see paragraph 29)).
Claims 15 and 19 are apparatus and method claims corresponding to claim 3 and are similarly rejected.

Regarding claim 4, Chandra discloses the invention of claim 1 as discussed above. Chandra further discloses wherein said at least one server is further configured to compare the actions performed by at least one user to a set of actions, with the notifications being displayed based on the performed actions being in the set of actions (the highlighter tool panel includes a text entry box for adding a user to a list of users whose highlights can be selectively toggled on or off; for instance, by inputting an email address or username of another user and pressing the add button, the user is added to a list of users and groups whose highlights are selectively shown).
Claims 16 and 20 are apparatus and method claims corresponding to claim 4 and are similarly rejected.

Regarding claim 5, Chandra discloses the invention of claim 1 as discussed above. Chandra further discloses wherein said at least one server is further configured to store the received data so as to provide a record of actions performed by the users collaborating on the project (a collaboration panel enables a user to share an internet document containing user generated highlights with another user (see paragraph 64); the highlighter server includes 

Regarding claim 6, Chandra discloses the invention of claim 1 as discussed above. Chandra further discloses wherein said at least one server is further configured to map the actions performed by the users to at least one respective web application (once the highlighter server receives the initial request, the server analyzes the request and extracts the address of the requested document (see paragraph 36); once the highlighter server receives the original document from the content provider, the server analyzes the document and modifies various object references; the server includes reference modification logic for modifying various references by prepending the highlighter server address to the existing addresses in the reference (see paragraphs 37-38)).

Regarding claim 7, Chandra discloses the invention of claim 1 as discussed above. Chandra further discloses wherein said at least one server is further configured to map the actions performed by at least one users collaborating on the project (once the highlighter server receives the initial request, the server analyzes the request and extracts the address of the requested document (see paragraph 36); once the highlighter server receives the original document from the content provider, the server analyzes the document and modifies various object references; the server includes reference modification logic for modifying various 

Regarding claim 8, Chandra discloses the invention of claim 1 as discussed above. Chandra further discloses wherein the project is based on documents created by the web applications (the content displayed by the web browser is in the form of web pages stored on various content providers (see paragraph 31); the manner in which the user manipulates the user interface to selectively highlight text is similar to the way in which a user highlights text in any number of conventional text editing applications (see paragraph 25)).

Regarding claim 9, Chandra discloses the invention of claim 8 as discussed above. Chandra further discloses wherein at least some of the actions performed by the users within the web applications correspond to changes made in the created documents (the highlighter server enables a user to selectively highlight text via a conventional web browser interface (see paragraph 25)).

Regarding claim 10, Chandra discloses the invention of claim 8 as discussed above. Chandra further discloses wherein at least some of the actions performed by the users within the web applications correspond to at least one of reading a document, deleting a document, approving a document, making a request via a document, and uploading a document to a collaboration share file service (the tool panel includes a button that toggles the cursor between a standard cursor and a highlighter pen cursor so that when the cursor is in highlighter mode the user selects text to highlight text (see paragraph 58); the user can share an internet document containing user generated highlights with another user (see paragraph 64)).

wherein at least some of the web applications comprise Software as a Service (SaaS) applications (a highlighting service is provided by a highlighting server (see paragraph 24)).

Regarding claim 12, Chandra discloses the invention of claim 1 as discussed above. Chandra further discloses wherein at least some of the managed browsers comprise embedded browsers installed on said client devices (users need not download and install any customized software on a client computer in order to establish a highlighting session via the highlighter server; asynchronous JS and XML are used to provide an interactive user experience via a conventional web browser application without the need for downloading and permanently installing any customized software (see paragraph 53)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID K KHAN whose telephone number is (571)270-0419. The examiner can normally be reached M-F, 9-5 est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHAHID K KHAN/Examiner, Art Unit 2178